Title: Larkin Smith to Thomas Jefferson, 4 April 1809
From: Smith, Larkin
To: Jefferson, Thomas


          Dear Sir Norfolk April 4th 1809
           Believing that the importance of the information brought by a British sloop  of war which arrived yesterday in Hampton Roads will be acceptable to you, I take much pleasure in communicating it.  she brings a secretary of Legation to Mr Erskine with dispatches, and an account of the arrival of the remnant of the British army from Spain.  they were attacked by the French when in the act of Embarking, their commander Sir John Moore and another genl officer were killed, and their other loss no doubt very considerable.  King Joseph had been crowned at Madrid, and Bonaparte had returned to Paris, leaving an Army of 250 thousand men  in Spain.  it is also said that the orders of council are or will be repealed.
          I have the honor to be Sir with sincere Esteem & high respect your Obt Servt Larkin Smith
        